
	

113 HRES 105 IH: Recognizing the 100th Anniversary of the establishment of the Department of Labor.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. George Miller of
			 California submitted the following resolution; which was referred to
			 the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 100th Anniversary of the
		  establishment of the Department of Labor.
	
	
		Whereas, for the past 100 years, the Department of Labor
			 has fostered, promoted, and developed the welfare of wage earners, job seekers,
			 and retirees of the Nation;
		Whereas the Department of Labor has continually sought to
			 make the American workplace safer, healthier, and fairer for everyone;
		Whereas working families across the Nation and around the
			 world have benefitted from the Department of Labor’s efforts to assure
			 work-related benefits and rights, including the right to be paid fairly for
			 every hour labored;
		Whereas the Department of Labor has historically
			 championed many of the cherished characteristics of work life in the United
			 States, including the 40-hour work week, weekends, overtime pay, the right to
			 collectively bargain, unemployment insurance, and the prohibition of child
			 labor;
		Whereas the Department of Labor has evolved to meet the
			 changing needs of the workforce by partnering with employers, community
			 organizations and institutions of higher learning to improve job training,
			 provide lifelong learning opportunities, and advance efforts for profitable
			 employment;
		Whereas, since the passage of the Fair Labor Standards Act
			 in 1938, the Department’s Wage and Hour Division has protected workers from
			 exploitation and discrimination by enforcing the law’s Federal minimum wage,
			 overtime pay, recordkeeping, and child labor requirements;
		Whereas the Bureau of Labor Statistics has served the
			 Nation for nearly 130 years, predating the Department, by measuring and
			 analyzing statistical data in order to provide policymakers, economists,
			 investors, and the public with open, accurate information about the workforce
			 and economy;
		Whereas, after decades of serious injury or loss of life
			 as a result of unsafe working conditions, the Occupational Safety and Health
			 Administration and the Mine Safety and Health Administration have administered
			 laws that have dramatically reduced injuries and illnesses and assure workers
			 the right to safe and healthful workplaces;
		Whereas, after hosting the first meeting of the
			 International Labor Organization in Washington, DC, in 1919, the Department of
			 Labor has engaged with the international community to promote the values of
			 fairness, justice, and respect for human dignity around the world, continuing
			 its role as a vital partner in the Nation’s efforts to combat human trafficking
			 and child labor through extensive research and reporting and technical
			 cooperation projects;
		Whereas, since President Lyndon B. Johnson signed the
			 Economic Opportunity Act which, in part, created the Job Corps, the Department
			 has administered the education and vocational training program with a mission
			 to attract eligible young people, teach them the skills they need to become
			 employable and independent, and place them in meaningful jobs or further their
			 education;
		Whereas the Department’s Employee Benefit Security
			 Administration provides critical protection for the pension, health, and other
			 employee benefits promised to workers and their families, through its
			 administration and enforcement of laws including the Employee Retirement Income
			 Security Act (ERISA); the Consolidated Omnibus Budget Reconciliation Act
			 (COBRA); The Health Insurance Portability and Accountability Act of 1996
			 (HIPAA); and the Patient Protection and Affordable Care Act (ACA);
		Whereas the Department of Labor continues to strive to
			 achieve the aims of the Civil Rights era by protecting access to economic
			 opportunity for all Americans and eradicating discrimination in the
			 workplace;
		Whereas the Department of Labor has promoted and defended
			 gender equality in the workplace, and since 1919, the Department’s Women’s
			 Bureau has developed standards and polices to ensure fair treatment of women in
			 the workplace;
		Whereas, in 1965, the Office of Federal Contract
			 Compliance Programs was established by President Johnson, with the aim of
			 holding Federal contractors to a higher obligation for affirmative action by
			 prohibiting such contractors and subcontractors from making employment
			 decisions that discriminate based on race, sex, color, religion, or national
			 origin;
		Whereas, after passage of the Americans with Disabilities
			 Act in 1990, the Office of Disability Employment Policy has dramatically
			 expanded the idea of inclusion in the American workforce by prohibiting
			 discriminatory practices on the basis of a disability and promoting the concept
			 of reasonable accommodation;
		Whereas, in 1916, the Federal Employees' Compensation Act
			 created the Office of Workers Compensation Programs, which today provides wage
			 replacement benefits, medical treatment, vocational rehabilitation, and other
			 benefits for disabled Federal Government workers, longshore workers, coal mine
			 workers, energy workers, and overseas contractors, along with eligible
			 dependents and survivors;
		Whereas, by administering laws like the Migrant and
			 Seasonal Agricultural Worker Protection Act of 1981, the Department stands up
			 for some of the most vulnerable workers in the Nation, including farmworkers,
			 low-wage workers, and migrant workers and ensures that legal protections are
			 applied fairly and forcefully to all;
		Whereas, from World War II through the conflicts in Iraq
			 and Afghanistan, the Department of Labor has played an evolving role in
			 providing employment support services members of the Armed Forces and veterans,
			 including training and certification programs administered today by the
			 Veterans’ Employment and Training Service; and
		Whereas the services provided by the Department of Labor
			 will remain of critical importance to the well-being of all Americans and will
			 continue to meet the needs of future workers: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 100th anniversary of the establishment of the Department of Labor; and
			(2)congratulates and
			 commends all those who have served as employees of the Department of Labor to
			 improve the lives of working people.
			
